          Case 7:20-cv-09999-PMH
  Case 7-20-cv-09999-PMH          Document
                            Document       20 inFiled
                                     19 Filed    NYSD 03/22/21 Page 1 ofPage
                                                        on 03/22/2021    1   1 of 1

                                                                                             144-41 70th Road
                                                                                   Flushing, New York 11367
                                                                                             tel: 718.705.8706
                                                                                            fax: 718.705.8705
                                                                                    uri@horowitzlawpllc.com
                                                                                   www.horowitzlawpllc.com


                                                Application granted. The Initial Pretrial Conference
March 22, 2021
                                                scheduled for March 24, 2021 is adjourned until March
                                                31, 2021 at 9:30 a.m. At the time of the scheduled
The Honorable Philip M. Halpern
                                                conference all parties shall call (888) 398-2342; access
United States District Court
Southern District of New York                   code: 3456831.
300 Quarropas St.
White Plains, NY 10601                          SO ORDERED.

Via ECF                                         ____________________________
                                                Philip M. Halpern, U.S.D.J.
      Gonzalez v. Equifax Information Services, LLC, et al.
                                           Dated: White Plains, NY
      Docket No. 7:20-cv-09999-PMH
                                                   March 22, 2021
Your Honor,

        We represent the Plaintiff, Michael Gonzalez, in the above referenced action, we write with consent
of the remaining Defendant, Mid-Hudson Valley Federal Credit Union (“Mid-Hudson”), and in accordance
with Your Honor’s Individual Practices in advance of the Initial Conference, presently scheduled for March
24, 2021 at 9:30 AM.

        We write to respectfully request an adjournment of the Initial Conference to a later date due to
Plaintiff’s counsel’s inability to attend due to a previously scheduled medical appointment.

       This is Plaintiff’s first request for an adjournment, and the prospective adjournment will not affect
any other calendared date.

       We thank Your Honor and the Court for its kind considerations and courtesies.


                                             Respectfully,

                                             /s/ Uri Horowitz
                                             Uri Horowitz

       CC: All Counsel of Record via ECF
